United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1105
Issued: November 24, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 16, 2009 appellant filed a timely appeal from Office of Workers’
Compensation Programs’ merit decisions dated April 7, 2008 and February 25, 2009 denying her
claim for a schedule award. Under 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant has sustained any permanent impairment to a scheduled
member of her body causally related to her accepted bilateral knee condition, thereby entitling
her to a schedule award under 5 U.S.C. § 8107.
FACTUAL HISTORY
On July 10, 1985 appellant, then a 37-year-old letter carrier, injured both knees when she
slipped and fell. She filed a claim for benefits on July 12, 1985. The Office accepted the claim
and handled it administratively, approving conservative medical care and treatment up to
$1,500.00. Appellant retired from the employing establishment in 1998.

On June 9, 2006 appellant filed a Form CA-7 claim for a schedule award based on a
partial loss of use of her left and right lower extremities. Upon receipt of her schedule award
claim, the Office reopened her claim. On January 23, 2008 it accepted the condition of bilateral
knee contusion with abrasions.
In order to determine whether appellant had any permanent impairment causally related
to an accepted condition, the Office referred her to Dr. Paul J. Drouillard, an osteopath. In a
report dated November 2, 2007, Dr. Drouillard opined that appellant had no impairment of her
lower extremities causally related to her bilateral knee condition under the American Medical
Association, Guides to the Evaluation of Permanent Impairment (fifth edition) (the A.M.A.,
Guides). He noted mild lateral tracking of the patella with some mild degenerative arthritis in
both knees. Dr. Drouillard stated, however, that this was not related to appellant’s employment.
He advised that appellant had an extremely common structural abnormality which was simply
related to the tracking of her kneecaps and opined that her symptoms stemmed from obesity, age
and a structural abnormality.
In a February 5, 2008 report, Dr. Charles Johnson, Board-certified in orthopedic surgery,
noted that he had been treating appellant for a left foot condition stemming from a 1985 work
injury. He stated findings on examination, noted that radiographic findings indicated joint space
narrowing and arthritic spurring and diagnosed severe hallux limitus due to joint space
narrowing. Dr. Johnson advised that the left metatarsal phalangeal joint could lead to painful
ambulation.
In a report dated February 19, 2008, Dr. Willie J. Pettiway, Board-certified in internal
medicine and appellant’s treating physician, noted that a January 2008 magnetic resonance
imaging (MRI) scan indicated moderate destructive arthritis in both knees, with articular
erosions, bony destruction and ligamentous damage. He attributed this condition to a chronic
repetitive injury, wear and tear from her years as a letter carrier. Dr. Pettiway advised that
appellant was totally disabled due to employment factors and had been unable to obtain gainful
employment since her 1998 retirement.
By decision dated April 7, 2008, the Office denied appellant’s claim for a schedule
award. It stated that appellant failed to submit medical evidence sufficient to establish that she
had any permanent impairment stemming from her accepted bilateral knee condition. In
addition, the Office noted that Dr. Drouillard found, based on his November 2007 evaluation,
that appellant had no ratable impairment causally related to her bilateral knee condition.
By letter dated April 28, 2008, appellant requested an oral hearing, which was held on
December 9, 2008. In support of her request, she submitted a June 2, 2008 report from
Dr. Mitchell Z. Pollak, Board-certified in orthopedic surgery, who stated findings on
examination, noted the history of injury and reviewed the February 2008 MRI scan. Dr. Pollak
indicated that appellant walked with a limp; based on this finding, he rated seven percent whole
person impairment for gait derangement pursuant to Table 17-5 at page 529 of the A.M.A.,
Guides.
By decision dated February 25, 2009, an Office hearing representative affirmed the
April 7, 2008 decision.

2

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 sets forth
the number of weeks of compensation to be paid for permanent loss, or loss of use of the
members of the body listed in the schedule. Where the loss of use is less than 100 percent, the
amount of compensation is paid in proportion to the percentage loss of use.2 However, the Act
does not specify the manner in which the percentage of loss of use of a member is to be
determined. For consistent results and to ensure equal justice under the law to all claimants, the
Office has adopted the A.M.A., Guides (fifth edition) as the standard to be used for evaluating
schedule losses.3 The claimant has the burden of proving that the condition for which a schedule
award is sought is causally related to his or her employment.4
ANALYSIS
In the instant case, the Office determined that appellant had no ratable permanent
impairment of her lower extremities causally related to her bilateral knee condition based on
Dr. Drouillard’s November 2, 2007 report. While Dr. Drouillard noted mild discomfort and
symptomatology consistent with mild degenerative arthritis in both knees, he opined that this
was not related to employment factors. He advised that appellant’s bilateral knee symptoms
were attributable to obesity, age and a structural abnormality.
Appellant also submitted reports from Dr. Johnson and Dr. Pettiway. In a claim for
permanent impairment under the Act, the employee has the burden of proving that the condition
for which a schedule award is sought is causally related to his or her federal employment.5
While the accepted conditions in this case are bilateral knee contusions and abrasions, neither of
these physicians provided a medical opinion explaining how appellant’s accepted conditions
caused permanent impairment. Furthermore, the reports from these physicians, did not contain
an impairment rating which correlated with the A.M.A., Guides.6 In addition, these reports do
not relate their findings to the applicable tables and charts of the A.M.A., Guides. The Office
properly determined that the findings from these physicians did not provide a basis for a
schedule award under the Act. Based on this evidence, the Office properly found that appellant
had no ratable permanent impairment of her right or left lower extremity causally related to her
accepted bilateral knee condition, pursuant to the A.M.A., Guides.
Following the April 7, 2008 decision, appellant submitted the June 2, 2008 report from
Dr. Pollak, who rated a seven percent impairment based on gait derangement. Again, Dr. Pollak
1

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

2

Id. at § 8107(c)(19).

3

20 C.F.R. § 10.404.

4

Veronica Williams, 56 ECAB 367, 370 (2005).

5

See id.

6

The Board notes that Dr. Johnson’s February 2008 report pertained to a left foot condition which was not
accepted by the Office.

3

did not provide medical rationale causally relating this condition to the accepted injury. Also, as
his report evaluated whole person impairment, it was of limited probative value.7 As Dr. Pollak
offered a mere conclusion regarding the degree of appellant’s impairment, without explaining the
basis for each rating factor, the Office hearing representative properly found that his opinion did
not present a basis for an additional schedule award for the left lower extremity.8
As there is no other medical evidence establishing that appellant sustained any permanent
impairment of a schedule member, the Office properly found that appellant was not entitled to a
schedule award due to her accepted bilateral knee condition. The Board will affirm the April 7,
2008 and February 25, 2009 decisions.
CONCLUSION
The Board finds that appellant has not established that she is entitled to a schedule award
for permanent impairment resulting from her accepted bilateral knee injury.

7

The Board notes that the Act does not allow for “whole man” impairment schedule awards. Janae J. Tripplette,
54 ECAB 792 (2003).
8

The Board notes that a description of appellant’s impairment must be obtained from appellant’s physician,
which must be in sufficient detail so that the claims examiner and others reviewing the file will be able to clearly
visualize the impairment with its resulting restrictions and limitations. See Peter C. Belkind, 56 ECAB 580,
585 (2005).

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated February 25, 2009 and April 7, 2008 be affirmed.
Issued: November 24, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

